ACCEPTED
                                                                                                             06-15-00042-cv
                                                                                                 SIXTH COURT OF APPEALS
                                                                                                       TEXARKANA, TEXAS
                                                                                                      12/18/2015 2:30:26 PM
                                                                                                           DEBBIE AUTREY
                                                                                                                     CLERK

                                        No. 06-15-00042-CV


                                                                                      FILED IN
                              IN THE SIXTH COURT OF APPEALS                    6th COURT OF APPEALS
                                       WACO, TEXAS                               TEXARKANA, TEXAS
                                                                               12/18/2015 2:30:26 PM
                                                                                    DEBBIE AUTREY
                                                                                        Clerk
                              ALLSTATE INSURANCE COMPANY,

                                                                        Appellant/Cross-Appellee,

                                                    v.

                                    MARGARET JORDAN,
                                                                        Appellee/Cross-Appellant.

                 ON APPEAL FROM THE 170th JUDICIAL DISTRICT COURT
                    OF MCLENNAN COUNTY, TEXAS, NO. 2014-243-4


                                    JOINT MOTION F O R
                          EXTENSION OF TIME TO FILE BRIEFS




TO THE HONORABLE JUDGE OF SAID COURT:

            Appellant/Cross-Appellee,    Allstate        Insurance   Company     ("Allstate"),      and

Appellee/Cross-Appellant, Margaret Jordan ("Jordan") file this Joint Motion to Extend

Time to File Briefs and would show this Court the following:

            1.    Allstate's and Jordan's appellate briefs are due on Wednesday, December 30,

2015. Allstate and Jordan request an extension of thirty (30) days, or until January 29,

2016, to file their briefs.

            2.    Jordan's counsel has a pre-paid vacation during the Christmas holidays and

needs additional time to review the appellate record and prepare Jordan's brief. Allstate's



JOINT MOTION FOR EXTENSION OF TIME TO F I L E BRIEFS - PAGE 1
2324820vl
03645.012
counsel has a brief due in another case on December 28, 2015.                    She will also need

additional time to review the appellate record in this case and prepare Allstate's brief.

Therefore, Allstate joins this request for an extension of time to file its brief as well.

            3.    This is the parties' first request for extension of time to file their briefs.

            4.    For these reasons, Allstate and Jordan respectfully request an extension of

time until January 29, 2016, to file their appellate briefs. Allstate and Jordan also request

such other and further relief to which they are justly entitled.

            Allstate and Jordan pray that the Court grant this Joint Motion for Extension of

Time. They also pray for such other relief to which they may be justly entitled.

                                         Respectfully submitted,




                                         /s/Jacquelyn Chandler
                                                Jacquelyn Chandler
                                                State Bar No. 24001866
                                                Roger D. Higgins
                                                State Bar No. 09601500

                                        THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                                                      th
                                        700 North Pearl Street, 25 Floor
                                        Dallas, Texas 75201
                                        Telephone: (214) 871-8200
                                        Facsimile:    (214) 871-8209
                                        Email:        jchandler@thompsoncoe.com
                                        Email:        rhiggins@thompsoncoe.com




JOINT MOTION FOR EXTENSION OF TIME TO F I L E BRIEFS - PAGE 2
2324820vl
03645.012
                                     John M . Causey
                                     State Bar No. 04019100
                                     P. O. Box 3188
                                     Conroe, Texas 77305-3188
                                     (936) 441-4673 - Metro
                                     (93 6) 441 -4674 - Telecopier
                                     Email:        John@hope-causey. com

                                     ATTORNEYS FOR APPELLANT/
                                     CROSS-APPELLEE
                                     ALLSTATE INSURANCE COMPANY




                                     /s/David G. Tekell (**w/permission)
                                            David G. Tekell
                                            State Bar No. 19763950

                                     T E K E L L & ATKINS, L . L . P .
                                    P. O. Box 23248
                                    Waco, TX 76702-3248
                                    Telephone: 254-776-5095
                                    Facsimile: 254-776-5091
                                    Email:       david@tekellatkins.com

                                    ATTORNEY FOR APPELLEE/
                                     CROSS-APPELLANT
                                    MARGARET JORDAN




                              CERTIFICATE OFSERVICE


       I certify that a true and correct copy of the foregoing document was sent to all
counsel of record via electronic notice and/or certified mail, return receipt requested on this
18th day of December, 2015.




                                    By:      /s/Jacquelyn Chandler
                                             Jacquelyn Chandler



JOINT MOTION FOR EXTENSION OF TIME TO F I L E BRIEFS - PAGE 3
2324820vl
03645.012
 STATE OF TEXAS               §
                              §
COUNTY OF DALLAS              §

            BEFORE ME, the undersigned notary public, on this day personally appeared

Jacquelyn Chandler who being by me first duly sworn, on her oath, deposed and said that

she is the lead appellate counsel for Allstate Insurance Company, Appellant/Cross-

Appellee, in this case, and that she has read this Joint Motion for Extension of Time to

File Briefs and that the statements contained within are, based upon information and

belief, true and correct.




       SUBSCRIBED AND SWORN TO BEFORE ME by Jacquelyn Chandler on this
the 18th day of December, 2015, to certify which witness my hand and official seal.




                                             Notary Public, State of Texas

My Commission Expires:         ^-fl-H




JOINT MOTION FOR EXTENSION OF TIME TO F I L E BRIEFS - PAGE 4
2324820vl
03645.012